 



Exhibit 10.1(e)

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of _________
__, 2005, by and among Navarre Corporation, a Minnesota corporation (the
“Company”), FUNimation Productions Management, LLC, a limited liability company
organized and existing under the laws of Texas, FUNimation General Partnership,
a Texas general partnership organized and existing under the laws of Texas,
FUNimation Management Company, LLC, a limited liability company organized and
existing under the laws of Texas, and the individual signatories hereto. Each of
the companies and individuals that are a party to this agreement, other than the
Company, will be referred to collectively herein as the “Sellers.”

RECITALS

     A. The Company and the Sellers entered into a Partnership Interest Purchase
Agreement dated as of January ___, 2005 (the “Purchase Agreement”), pursuant to
which, among other things, on the date of this Agreement, wholly-owned
subsidiaries of the Company will simultaneous with the execution of this
agreement acquire all of the Partnership Interests as defined in the Purchase
Agreement of FUNimation Productions, Ltd. and The FUNimation Store, Ltd. (the
“Partnership Interests”);

     B. The execution of this Agreement at Closing is required by the Purchase
Agreement; and

     C. Capitalized terms used in this Agreement but not otherwise defined shall
have the meanings given in the Purchase Agreement.

     D. A portion of the consideration paid for the Partnership Interests
consists of [1,495,216] shares of the Company’s Common Stock, no par value (the
“Common Stock”). This Registration Rights Agreement will provide the Sellers
with certain rights with respect to the registration of the Common Stock.

AGREEMENT

     In consideration of the mutual promises and covenants in this Agreement,
the Company and the Sellers agree as follows:

1. Definitions. For purposes of this Agreement:

     “Act” means the Securities Act of 1933, as amended.

     “Effective Date” means the date of Closing of the transactions contemplated
by the Purchase Agreement.

     “Holder” means any person owning or having the right to acquire Registrable
Securities or any assignee thereof to whom registration rights are assigned in
accordance with Section 9 hereof; provided that “Holders” shall include any
individual Seller that is assigned Registrable Securities from a partnership or
limited liability company Seller whether or not such assignment satisfies the
provisions of Section 9 hereof. All Holders may be collectively referred to as
the “Holders.”

     “Offering,” as used in Section 10 hereof, means any firm commitment
underwritten public offering of the Company’s common stock under the Act with
proceeds to the Company (prior to underwriter discounts and commissions) equal
to or greater than $10,000,000.

-1-



--------------------------------------------------------------------------------



 



     “1934 Act” means the Securities Exchange Act of 1934, as amended.

     “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Act, and the declaration or ordering of effectiveness of
such registration statement or document.

     “Registrable Securities” means the shares of Common Stock received by the
Sellers at Closing of the transactions contemplated by the Purchase Agreement;
provided, however, that the foregoing definition shall exclude in all cases any
Registrable Securities sold by a Holder in a transaction in which such Holder’s
rights under this Agreement are not assigned. In addition, Common Stock or other
securities shall only be treated as Registrable Securities if and so long as
they have not been (A) sold to or through a broker or dealer or underwriter in a
public distribution or a public securities transaction, including sales made
pursuant to Rule 144 promulgated under the Act or (B) sold in a transaction
exempt from the registration and prospectus delivery requirements of the Act
under Section 4(1) thereof so that all transfer restrictions, and restrictive
legends with respect thereto, if any, are removed upon the consummation of such
sale. The number of Registrable Securities outstanding shall be the sum of the
shares of Common Stock outstanding that are Registrable Securities.

     “SEC” shall mean the Securities and Exchange Commission.

2. Request for Registration

     (a) Subject to the condition of this Section 2, if the Company shall
receive at any time during the two (2) years following the Effective Date
written request (the “Initial Request”) from the Holders that the Company file a
registration statement under the Act covering the registration of at least fifty
percent (50%) of Registrable Securities and provided that a registration
statement on Form S-3 (or equivalent) is then available to the Company, then the
Company shall, within twenty (20) days of the receipt of the Initial Request,
give written notice of the Initial Request to all Holders, and subject to the
limitations of this Section 2, use commercially reasonable best efforts to file
a registration statement under the Act covering the Registrable Securities that
the Holders request to be registered in a written request received by the
Company within thirty (30) days of the mailing of the Company’s notice pursuant
to this Section 2(a), and to use its best efforts to cause such registration
statement to become effective. Once notice of the Initial Request is mailed to
all Holders and the registration pursuant to that Initial Request is effective,
then no Holder shall have any right to demand any further registration. This
Section 2 provides for only one (1) demand for registration, and any Holder
wishing to participate in the registration must participate in the registration
which occurs pursuant to the Initial Request, if at all.

     (b) If the Holders intend to distribute the Registrable Securities covered
by their request by means of an underwriting, they shall so advise the Company
as a part of the Initial Request and the Company shall include such information
in the written notice to all Holders referred to in Section 2(a). In such event
the right of any Holder to include its Registrable Securities in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting (unless otherwise mutually agreed by a majority in interest of the
Holders that made the Initial Request and such Holder) to the extent provided
herein. All Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by a majority in
interest of the Holders. Notwithstanding any other provision of this Section 2,
if the underwriter advises

-2-



--------------------------------------------------------------------------------



 



the Company in writing that marketing factors require a limitation of the number
of securities underwritten (including Registrable Securities), then the Company
shall so advise all Holders of Registrable Securities that would otherwise be
underwritten pursuant hereto, and the number of shares that may be included in
the underwriting shall be allocated to the Holders of such Registrable
Securities on a pro rata basis based on the number of Registrable Securities
held by all such Holders that have elected to participate in such underwriting;
provided, however, that the number of shares of Registrable Securities to be
included in such underwriting shall not be reduced unless all other securities
of the Company are first entirely excluded from the underwriting. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
withdrawn from the registration.

     (c) The Company shall not be required to effect a registration pursuant to
this Section 2:

               (1) during the period starting with the date sixty (60) days
prior to the Company’s good faith estimate of the date of the filing of, and
ending on a date ninety (90) days following the effective date of, a
Company-initiated registration subject to Section 3 below, provided that the
Company is actively employing in good faith all reasonable efforts to cause such
registration statement to become effective; or

               (2) if the Company shall furnish to the Holders requesting a
registration statement pursuant to this Section 2, a certificate signed by the
Company’s Chief Executive Officer or Chairman of the Board stating that in the
good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its shareholders for such registration
statement to be effected at such time, in which event the Company shall have the
right to defer such filing for a period of not more than ninety (90) days after
receipt of the request of the Initiating Holder, provided that such right to
delay a request shall be exercised by the Company not more than once in any
twelve-month period.

3. Piggyback Registration

     (a) If the Company proposes to register (including for this purpose a
registration initiated by the Company for shareholders other than the Holders)
any of its common stock or other securities under the Act in connection with the
public offering for cash or such securities (other than a registration relating
solely to the sale of securities to participants in a Company stock plan, a
registration relating to a corporate reorganization or other transaction under
Rule 145 of the Act, the Company shall, at such time, promptly give each Holder
written notice of such registration. Upon the written request of each Holder
given within twenty (20) days after mailing of such notice by the Company in
accordance with Section 12(e), the Company shall, subject to the provisions of
Section 3(c), use reasonable efforts to cause to be registered under the Act all
of the Registrable Securities that each such Holder has requested to be
registered. Notwithstanding the provisions in Section 2(a), if the Company
proposes the registration of its common stock pursuant to this Section 3, then
the Holders shall retain the right to demand registration pursuant to Section 2
above.

     (b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. The expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 6 hereof.

-3-



--------------------------------------------------------------------------------



 



     (c) Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s common stock or other securities, the
Company shall not be required under this Section 3 to include any of the
Holders’ securities in such underwriting unless they accept the terms of the
underwriting as reasonably agreed upon between the Company and the underwriters
selected by it (or by other persons entitled to select the underwriters) and
enter into an underwriting agreement in customary form with an underwriter or
underwriters selected by the Company, and then only in such quantity as the
underwriters determine in their sole discretion will not jeopardize the success
of the offering by the Company. If the total amount of securities, including
Registrable Securities, requested by shareholders to be included in such
offering exceeds the amount of securities sold other than by the Company that
the underwriters determine in their sole discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Securities,
that the underwriters determine in their sole discretion will not jeopardize the
success of the offering (the securities so included to be apportioned pro rata
among the selling Holders according to the total amount of securities entitled
to be included therein owned by each selling Holder or in such other proportions
as shall mutually be agreed to by such selling Holders), but in no event shall
(i) the amount of securities of the selling Holders included in the offering be
reduced below thirty-three (33%) percent of the total amount of securities
included in such offering; or (ii) the number of shares of Registrable
Securities to be included in such underwriting be reduced unless all other
securities (other than those of the Company) are first entirely excluded from
the underwriting.

4. Obligations of the Company. Whenever required under this Agreement to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

     (a) prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its best efforts to cause such registration
statement to become effective, and, upon the request of the Holders of a
majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one (1) year or, if
earlier, until the distribution contemplated in the Registration Statement has
been completed;

     (b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in paragraph (a) above;

     (c) furnish to the Holders such numbers of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;

     (d) use its best efforts to register and qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;

-4-



--------------------------------------------------------------------------------



 



     (e) in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering;

     (f) notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Act or when the Company obtains knowledge of
the happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing;

     (g) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or automated quotation system
on which similar securities issued by the Company are then listed;

     (h) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration; and

     (i) use its best efforts to furnish, at the request of any Holder
requesting registration of Registrable Securities pursuant to this Agreement, on
the date that such Registrable Securities are delivered to the underwriters for
sale in connection with a registration pursuant to this Agreement, if such
securities are being sold through underwriters, or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective, (1) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and to
the Holders requesting registration of Registrable Securities and (2) a letter
dated such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters, if any, and to the Holders requesting registration of
Registrable Securities.

5. Information from Holders. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Agreement with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Holder’s
Registrable Securities.

6. Expenses of Registration. All expenses other than underwriting discounts and
commissions incurred in connection with registrations, filings or qualifications
pursuant to Sections 2 and 3, including (without limitation) all registration,
filing and qualification fees, printer’s and accounting fees, fees and
disbursements of counsel for the Company and the reasonable fees and
disbursements of one counsel for the selling Holders shall be borne by the
Company. Notwithstanding the foregoing, the Company shall not be required to pay
for any expenses of any registration proceeding begun pursuant to Section 2 if
the registration request is subsequently withdrawn at the request of the Holders
of a majority of the Registrable Securities to be registered (in which case all
participating Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be requested in the withdrawn

-5-



--------------------------------------------------------------------------------



 



registration; provided, however, that if prior to the time of such withdrawal,
the Holders have learned of a material adverse change in the condition,
business, or prospects of the Company from that known to the Holders at the time
of their request and have withdrawn the request with reasonable promptness
following, and as a result of disclosure by the Company of such material adverse
change, then the Holders shall not be required to pay any of such expenses and
shall retain their rights pursuant to Section 2).

7. Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Agreement.

8. Indemnification. In the event any Registrable Securities are included in a
registration statement under this Agreement:

     (a) To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, the partners or officers, directors, members and
shareholders of each Holder, legal counsel and accountants for each Holder, any
underwriter (as defined in the Act) for such Holder and each person, if any, who
controls such Holder or underwriter within the meaning of the Act or the 1934
Act, against any losses, claims, damages or liabilities (joint or several) to
which they may become subject under the Act, the 1934 Act or any state
securities laws, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”) by the Company:
(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Act, the 1934
Act, any state securities laws or any rule or regulation promulgated under the
Act, the 1934 Act or any state securities laws; and the Company will pay as
incurred to each such Holder, underwriter or controlling person for any legal or
other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 8(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld or delayed), nor shall
the Company be liable to any Holder, underwriter or controlling person for any
such loss, claim, damage, liability or action to the extent that it arises out
of or is based upon a Violation that occurs in reliance upon and in conformity
with written information regarding such Holder, underwriter or controlling
person, furnished by such Holder, underwriter or controlling person expressly
for use in connection with such registration.

     (b) To the extent permitted by law, each selling Holder will severally but
not jointly indemnify and hold harmless the Company, each of its directors,
officers and other agents, including specifically each of its officers who has
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Act, any underwriter, any other Holder selling
securities in such registration statement and any controlling person of any such
underwriter or other Holder, against any losses, claims, damages or liabilities
to which any of the foregoing persons may become subject, under the Act, the
1934 Act or any state securities laws, insofar as such losses, claims, damages
or liabilities (or actions in respect thereto) arise out of or are based upon
any Violation, in each case to the extent (and only to the extent) that such

-6-



--------------------------------------------------------------------------------



 



Violation occurs in reliance upon and in conformity with written information
regarding such Holder, furnished by such Holder expressly for use in connection
with such registration; and each such Holder will reimburse any person intended
to be indemnified pursuant to this Section 8(b), for any legal or other expenses
reasonably incurred by such person in connection with investigating or defending
any such loss, claim, damage, liability or action if it is judicially determined
that there was such a Violation; provided, however, that the indemnity agreement
contained in this Section 8(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder (which consent shall not be unreasonably
withheld or delayed), and provided further, that in no event shall any indemnity
under this Section 8(b) exceed the net proceeds from the offering received by an
indemnifying Holder.

     (c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 8, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be reasonably and adequately represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
shall not relieve such indemnifying party of any liability to the indemnified
party under this Section 8, except to the extent that the indemnifying party has
been materially prejudiced by such failure. The indemnifying party shall not
consent to entry of any judgment or enter into any settlement or otherwise seek
to terminate any proceeding in which any indemnified party is or could be a
party and as to which indemnification could be sought by such indemnified party
under this Section 8, unless such judgment, settlement or other termination
includes as an unconditional term thereof the giving by the claimant or
plaintiff to the indemnified party of a release, in form and substance
satisfactory to the indemnified party, from all liability in respect of such
claim or litigation for which such indemnified party would be entitled to
indemnification pursuant to this Section 8.

     (d) If the indemnification provided for in this Section 8 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations;
provided, however, that a selling Holder will not be obligated to contribute
more than the net proceeds received by such selling Holder from such offering.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to

-7-



--------------------------------------------------------------------------------



 



state a material fact relates to information supplied by the indemnifying party
or by the indemnified party and the parties’ relative intent, knowledge, access
to information, and opportunity to correct or prevent such statement or
omission.

     (e) The obligations of the Company and Holders under this Section 8 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Agreement, and otherwise.

9. Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Agreement may be assigned (but
only with all related obligations) by a Holder to any transferee or assignee of
such securities, provided: (a) the Company is, within a reasonable time after
such transfer, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; (b) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement, including without limitation the provisions of Section 10 below; and
(c) such assignment shall be effective only if immediately following such
transfer the further disposition of such securities by the transferee or
assignee is restricted under the Act.

10. Market Stand-Off Agreement. Each Holder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to any Company Offering
and ending on the date specified by the Company and the managing underwriter
(such period not to exceed ninety (90) days in the event of an Offering)
(i) lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any equity interests in the Company or any securities convertible
into or exercisable or exchangeable for such equity interests (whether such
interests or any such securities are then owned by the Holder or are thereafter
acquired), or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
equity interests in the Company, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of common stock or other
securities, in cash or otherwise. Each Holder further agrees to execute and
enter into an agreement (such agreement to be in the form as may be requested by
the managing underwriters) with the managing underwriters of such offering to
reflect the foregoing provided that all officers, directors and five percent
holders of the Company’s voting securities enter into similar agreements. The
underwriters in connection with any Company Offering are intended third party
beneficiaries of this Section 10 and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
securities of every other person subject to the foregoing restriction) until the
end of such period.

11. Termination of Registration Rights. No Holder shall be entitled to exercise
any right provided for in this Agreement after two (2) years following the
Effective Date or, as to any Holder, such earlier time at which all Registrable
Securities held by such Holder (and any affiliate of the Holder with whom such
Holder must aggregate its sales under Rule 144) can be sold in any three
(3) month period without registration in compliance with Rule 144 of the Act;
provided, however, that upon exercise by the Company of any postponement right
under Section 2(c), the period during which any Holder may exercise any right
provided for in this

-8-



--------------------------------------------------------------------------------



 



Agreement shall be extended for a period equal to the period of such
postponement by the Company.

12. Miscellaneous.

     (a) Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of any shares of Registrable Securities). The Company may not assign its rights
or delegate its duties under this Agreement to any other person or entity
without the prior written consent of the Holders provided, however, that no
consent shall be required in connection with sale, merger or other change of
control transaction of the Company. No Holder may assign its rights or delegate
its duties under this Agreement without the prior written consent of the
Company, except that the Company’s prior written consent shall not be required
for (i) the Sellers and any Holder to assign their rights under this Agreement
to any transferee of Registrable Securities or any person or entity,
controlling, controlled by or under common control with such party without such
prior written consent, or (ii) any Seller that is a partnership or limited
liability company to assign its rights under this Agreement to any transferee of
Registrable Securities who is a partner or a member of such Seller. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

     (b) Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Minnesota as applied to agreements among Minnesota
residents entered into and to be performed entirely within Minnesota.

     (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     (d) Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

     (e) Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be delivered personally to the recipient,
delivered by United States Post Office mail or nationally recognized overnight
courier, telecopied to the intended recipient at the facsimile number set forth
on the signature page hereto, or sent to the recipient by reputable express
courier service and addressed to the intended recipient as set forth on the
signature page hereto or to such other address as the party to whom notice is to
be given may have furnished to the other party in writing in accordance
herewith. Any such communication shall be deemed to have been duly given and
received when delivered.

     (f) Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

     (g) Entire Agreement; Amendments and Waivers. This Agreement (including the
exhibits hereto) constitutes the full and entire understanding and agreement
among the parties with regard to the subjects hereof and thereof. Any term of
this Agreement may be amended and

-9-



--------------------------------------------------------------------------------



 



the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of all parties to this Agreement affected thereby. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each Holder of any Registrable Securities, each future Holder of any
Registrable Securities and the Company.

     (h) Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

[SIGNATURE PAGES FOLLOW]

-10-



--------------------------------------------------------------------------------



 



     The parties have executed this Registration Rights Agreement as of the date
first above written.

      Addresses for Notice:    
Navarre Corporation
  COMPANY:
7400 49th Avenue North
  Navarre Corporation
New Hope, Minnesota 55428
   
Attention: Eric Paulson, President
  By:                                                                       
             
Ryan Urness, General Counsel
  Name:
                                                                              
Fax No.: (763) 504-1107
  Title:                                                               
                  
 
   
with a copy (which shall not constitute notice) to:
   
 
   
Philip T. Colton
   
Winthrop & Weinstine P.A.
   
225 South Sixth Street, Suite 3600
   
Minneapolis, Minnesota 55402
   
 
   

  SELLERS:
 
   
FUNimation Productions Management, LLC
  FUNimation Productions Management, LLC
6851 N.E. Loop 820; Suite 247
   
North Richland Hills, TX 76181
  By:
                                                                                
Attention: Daniel Cocanougher
Name:
Fax: (817) 788-0628
Title:
 
   
FUNimation General Partnership
  FUNimation General Partnership
6851 N.E. Loop 820; Suite 247
   
North Richland Hills, TX 76181
  By:
                                                                                
Attention: Daniel Cocanougher
Name:
Fax: (817) 788-0628
Title:
 
   
FUNimation Management Company, LLC
  FUNimation Management Company, LLC
6851 N.E. Loop 820; Suite 247
   
North Richland Hills, TX 76181
  By:                                                             
Attention: Daniel Cocanougher
Name:
Fax: (817) 788-0628
Title:

-11-



--------------------------------------------------------------------------------



 



      Addresses for Notice:    
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  GEN FUKUNAGA
Attention: Daniel Cocanougher
   
Fax: (817) 788-0628
   
 
   
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  DANIEL COCANOUGHER
Attention: Daniel Cocanougher
   
Fax: (817) 788-0628
   
 
   
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  ROBERT COCANOUGHER
Attention: Daniel Cocanougher
   
Fax: (817) 788-0628
   
 
   
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  ALLEN COCANOUGHER
Attention: Daniel Cocanougher
   
Fax: (817) 788-0628
   
 
   
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  JENNIFER B. COCANOUGHER
Attention: Daniel Cocanougher
   
Fax: (817) 788-0628
   
 
   
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  DANIEL COCANOUGHER, Custodian for
Attention: Daniel Cocanougher
  ROBERT A. COCANOUGHER, JR., Minor
Fax: (817) 788-0628
   
 
   
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  ROBERT COCANOUGHER SR., Custodian for
Attention: Daniel Cocanougher
  DANIELLE M. COCANOUGHER, Minor
Fax: (817) 788-0628
   

-12-



--------------------------------------------------------------------------------



 



      Addresses for Notice:    
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  ROBERT COCANOUGHER SR., Custodian for ELLEN J.
Attention: Daniel Cocanougher
  COCANOUGHER, Minor
Fax: (817) 788-0628
   
 
   
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  CINDY FUKUNAGA
Attention: Daniel Cocanougher
   
Fax: (817) 788-0628
   
 
   
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  ROBERT BRENNAN
Attention: Daniel Cocanougher
   
Fax: (817) 788-0628
   
 
   
Daniel Cocanougher, as Seller Representative
 

--------------------------------------------------------------------------------

North Richland Hills, TX 76181
  BARRY WATSON
Attention: Daniel Cocanougher
   
Fax: (817) 788-0628
   
 
   
Daniel Cocanougher, as Seller Representative
   
North Richland Hills, TX 76181
  Daniel Cocanougher, as the
Attention: Daniel Cocanougher
  Seller Representative
Fax: (817) 788-0628
   
 
   

 

--------------------------------------------------------------------------------


  DANIEL COCANOUGHER

-13-